Citation Nr: 0633282	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected residuals of a 
gunshot wound to the left leg.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The currently demonstrated bilateral sensorineural 
hearing loss and tinnitus are shown as likely as not to be 
due to the exposure to acoustic trauma in service.  

3.  The veteran has been competently diagnosed with 
mechanical low back pain syndrome; uncontroverted medical 
opinion of record establishes that the veteran's back 
condition is not related to his service-connected residuals 
of a gunshot wound to the left leg.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006)  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006)  

3.  The criteria for service connection for mechanical back 
pain syndrome, claimed as secondary to service-connected 
residuals of a gunshot wound to the left leg, are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The veteran's claims were submitted in April 2002.  In June 
2002, the RO sent the veteran a pre-rating letter advising 
him that to establish entitlement to service-connected 
compensation benefits, the evidence must show an injury in 
service or a disease that began in or was made worse during 
military service, or an event causing an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
even in service.  

The letter also informed the veteran that in order to 
establish secondary service connection, the evidence must 
show the existence of a claimed physical or mental disability 
and a relationship between the claimed disability and a 
service-connected condition.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  The letter also asked the veteran, "Please 
provide us with copies of any private treatment records in 
your possession."  Thereafter, the veteran was afforded time 
to respond before the RO issued the October 2002 rating 
decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the pre-decision letter cited above 
and a post-decision notice letter issued in November 2003 
together satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The November 2003 letter also listed the evidence newly 
received by VA and asked the veteran to provide the necessary 
contact information and authorization for VA to contact any 
other entities having pertinent evidence for inclusion in the 
record.  The November 2003 letter specifically advised the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the November 2003 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the RO readjudicated 
the claim as reflected in the SOC of January 2004.  Neither 
in response to the documents cited above, nor at any other 
point during the pendency of this appeal, has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  

The RO has not notified the veteran of the criteria for 
degree of disability or effective date of rating, but as the 
Board's decision herein denies secondary service connection 
for low back pain syndrome, no degree of disability or 
effective date is being assigned for that disability, and 
there is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board's decision herein grants service connection for 
bilateral hearing loss and tinnitus, but does not establish a 
degree of disability or effective date, so there is no 
possibility of prejudice under the notice requirements of 
Dingess in regard to those issues as well.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file; neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim.  

Finally, the veteran has been advised of his right to testify 
in a hearing before the RO's Decision Review Officer or 
before the Board, but he has not requested a hearing in 
conjunction with this appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  


A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

VA audiological examinations of record, including the most 
recent in April 2003, consistently note audiometry results in 
the 40 decibel range in the right ear and in the 50 decibel 
range in the left ear, which meets the VA criteria for 
hearing disability.  The Board accordingly finds that medical 
evidence shows bilateral hearing loss to a disabling degree.  

There is no indication in the veteran's service medical 
records that he had hearing loss or tinnitus during military 
service.  His hearing at the time of his separation from 
service was 15/15 under the "whispered voice" test.  

Although hearing loss and tinnitus were not demonstrated in 
service, service connection for sensorineural hearing loss 
(SNHL) may be presumed to have been incurred in qualifying 
service, if shown to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, however, there is no objective evidence showing 
that this veteran had compensable hearing loss within his 
first year after discharge from service, so the presumption 
does not apply.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the veteran is a combat veteran with the Purple 
Heart Medal and the Combat Infantry Badge, so acoustic trauma 
is presumed.  As noted, current audiometric findings meet the 
regulatory requirements for hearing loss disability for VA 
purposes.  Accordingly, the remaining question under Hensley 
is whether there is a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  

The veteran had a VA medical examination, by a physician, in 
August 2002 in which the examiner diagnosed high frequency 
hearing loss and tinnitus, and stated an opinion that the 
hearing loss pattern was characteristic of acoustic trauma, 
which could partly be due to his 22-year post-military career 
in the fire department.  

The Board accordingly finds that the veteran's SNHL is shown 
to be due to acoustic trauma rather than degenerative changes 
or other intercurrent causes.

The evidence is conflicting as to whether the veteran's SNHL 
and tinnitus can be specifically attributed acoustic trauma 
during military service, versus acoustic trauma after 
military service.  

The veteran had a VA audiological evaluation in August 2002 
in which the evaluating audiologist (not a physician) 
diagnosed bilateral SNHL and stated an opinion, based on the 
normal audiometric scores in service medical records and on 
the veteran's post-military occupational noise exposure, that 
the veteran's hearing loss is not likely related to military 
service.  

On the other hand, a January 2005 letter from L.Z., a private 
audiologist, states that the veteran's bilateral SNHL and 
tinnitus are more likely related to Vietnam service, and a 
January 2005 letter from Dr. O.A.L., a medical consultant to 
the service representative, states that the veteran's 
occupational noise exposure as a fireman would not equal the 
noise exposure of combat, and that accordingly it is at least 
as likely as not that the veteran's SNHL and tinnitus are due 
to sustained loud noise levels in service.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the medical evidence 
appears to be in equipoise on the question of in-service 
incurrence.  
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for bilateral hearing loss and tinnitus is 
warranted.  


B.  Service Connection for Mechanical Low Back Pain

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In this case, the veteran had a VA examination of the spine 
in August 2002 in which the examiner diagnosed current 
mechanical low back pain syndrome.  The examiner stated a 
medical opinion, based on examination of the veteran and 
review of the claims file that this back condition was 
unrelated to the old gunshot wound to the left lower 
extremity, which had healed with no significant residuals.  

The Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  However, as noted above, 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis, 1 Vet. App. 66.  

In this case, there is no competent evidence that would tend 
to contradict the opinion of the VA examiner, and the Board 
accordingly finds that the medical evidence weighs against 
entitlement to service connection.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 55.  In 
this case, the evidence preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for mechanical low back pain, claimed as 
secondary to service-connected residuals of a gunshot wound 
to the left leg, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


